Citation Nr: 1215359	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an undiagnosed illness manifested by diffuse joint pains.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from May 1988 to May 1992, to include duty in Operations Desert Shield and Desert Storm. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas. 

In January 2010 and April 2011, the Board remanded the issue on appeal for additional development.  Unfortunately, further development is required before a final decision can be reached.  

As has been previously noted, the Veteran requested a hearing before a Veterans Law Judge.  Such a hearing was scheduled for January 2010; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served in the Army during Operations Desert Shield and Desert Storm, and he had service in the Southwest Asian Theatre of Operations during that time.  He contends, in essence, that he experiences varying degrees of joint pain diffusely, and that he experiences these arthralgias as a result of an undiagnosed illness arising from his Gulf War service.  Alternatively, he argues that if his diffuse joint pains are attributed to a diagnosed disorder, the symptomatology associated with the disorder(s) has continued since service.  

In the January 2010 remand, the examiner was asked to identify any current diffuse joint pains other than in the knees, hips and back, and to provide an opinion as to whether these symptoms were due to a known clinical diagnosis or whether such symptoms were due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  The returned opinion, dated in August 2010, was deemed inadequate in answering the Board's questions. 

In the April 2011 remand, the Board noted that the Veteran had specifically complained of pain in the shoulders, elbows and ankles.  An addendum opinion was requested by the August 2010 examiner to discuss the Veteran's claimed ankle, elbow, and shoulder complaints.  Unfortunately, the addendum opinion, dated in October 2011, also does not comply with the Board's instructions.  

The returned addendum opinion stated that the Veteran complained only of bilateral hip, low back, and bilateral knee pain at his 2010 VA examination.  The examiner stated that there was thus no reason to elaborate on ankle, shoulder, or elbow pain.  Notwithstanding that the Board specifically asked the examiner to address these additional joints, the record does, in fact, contain several complaints of joint pain other than in the hips, knees, and back.  Indeed, a July 2004 VA examination noted chronic and recurrent bilateral ankle pain, with complaints of shoulder pain that dissipate after showering in the morning.  Further, the Board notes that there is some indication of pathology in the shoulders.  An October 2008 radiographic report noted some mild arthritic changes in the bilateral shoulders.  No diagnosis was entered in the associated VA examination report of the same date, and the elbows were found to be within normal limits.  

Throughout the pendency of this appeal, the Veteran has made complaints with respect to elbow, ankle, and shoulder pain that is, in his view, either due to a diagnosed disorder or as a manifestation of an undiagnosed illness.  Even if such pains had resolved at the time of the 2010 examination, the Board notes that if a chronic disability has been present at any time since the filing of the claim, but has subsequently resolved, such a disorder meets the requirement for a current disability for purposes of service connection.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Veterans, as a matter of law, are entitled to full compliance with Board instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  As the most recent addendum did not address the Board's questions, a new examination, with a new examiner, must be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.

2.  The Veteran should be scheduled for a VA medical examination to evaluate the nature and etiology of his current diffuse joint pain manifested in the shoulders, ankles, and elbows.  The claims folder must be made available to the examiner for review in connection with the examination.  The examiner should also be asked to describe the Veteran's claimed diffuse joint pain, including the date of its inception and its frequency.  After conducting the appropriate testing, the examiner should be asked to comment on whether there is any objective evidence that the appellant suffers from diffuse joint pain of the shoulders, elbows, or ankles-or any other joints except the hips, knees and low back.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the appellant's active service.  The report of examination must include a complete rationale for all opinions rendered.  

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


